Case: 12-13685    Date Filed: 05/23/2013   Page: 1 of 3


                                                               [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 12-13685
                              Non-Argument Calendar
                            ________________________

                      D.C. Docket No. 2:11-cv-00268-MEF-WC


ALVIN TUCKER,

                                  Plaintiff-Appellant,

versus

SEJONG ALABAMA, LLC,
SEJONG GEORGIA, LLC,

                                 Defendants-Appellees.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Alabama
                           ________________________

                                    (May 23, 2013)

Before MARCUS, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

         Alvin Tucker, an African-American citizen of the United States, appeals pro

se the district court’s grant of summary judgment in favor of Sejong Alabama,
               Case: 12-13685     Date Filed: 05/23/2013     Page: 2 of 3


LLC and Sejong Georgia, LLC (collectively “Sejong”) in Tucker’s employment

discrimination action under 42 U.S.C. § 1981; Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. §§ 2000e-2(a), 2000e-3(a); and several Alabama

torts. On appeal, Tucker argues that the district court erred in granting Sejong’s

motion for summary judgment on Tucker’s discriminatory and retaliatory

termination claims under § 1981 and Title VII, as well as on his state law claims.

Upon review of the record and consideration of the parties’ briefs, we affirm.

      The only federal claims that Tucker has preserved for appeal are his claims

of discriminatory and retaliatory termination. Tucker argues that the district court

erred in finding that he had offered no direct evidence of discrimination. This

argument is without merit. Tucker has failed to identify any statements by

Sejong’s managers that show a discriminatory intent without inference. See

Hinson v. Clinch Cnty., Ga. Bd. of Educ., 231 F.3d 821, 827 (11th Cir. 2000).

Tucker has likewise not established sufficient circumstantial evidence of a prima

facie case of discrimination or retaliation with regard to his termination.

Nonetheless, even assuming arguendo that Tucker established a prima facie case

for his discrimination and retaliation claims, the district court did not err in

granting Sejong’s motion for summary judgment because Tucker did not show that

Sejong’s reason for firing him was pretextual. See Chapman v. AI Transp., 229
F.3d 1012, 1024–25 (11th Cir. 2000) (en banc).


                                            2
       Case: 12-13685     Date Filed: 05/23/2013   Page: 3 of 3


Accordingly, we affirm.

AFFIRMED.




                                  3